209 Md. 627 (1956)
120 A.2d 184
WILLIAMS
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 20, October Term, 1955.]
Court of Appeals of Maryland.
Decided February 9, 1956.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted of armed robbery on March 6, 1947, and sentenced to eight years in the Maryland Penitentiary. He was paroled in 1950, but returned for violation of parole in 1954. The only contention here is that the term continued to run during parole, and that he should have been credited with the time spent on parole. Had he remained *628 in confinement his term would have expired on March 7, 1955. The contention is without merit. Code (1951), Art. 41, sec. 101, the pertinent language of which is now contained in sec. 91 H of the 1955 Supp. (Ch. 625, Acts of 1953), provides that if the Board of Parole and Probation revokes an order of parole "the prisoner shall serve the remainder of the sentence originally imposed without credit for the time spent in the community under parole supervision except that said Board may, in its discretion, grant credit for time spent in the community under parole supervision or for such part thereof as to the Board may seem just and fair under the circumstances." A failure of the Board to exercise its discretion so as to grant credit does not deprive the petitioner of any constitutional right, even if we assume, without deciding, that such a point could be raised on habeas corpus.
Application denied, with costs.